 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   RAYMOND A. GREEN,                     )   No. CV 19-6319 JAK (FFM)
                                           )
12                       Petitioner,       )
                                           )   JUDGMENT
13         v.                              )
                                           )
14   RAYMOND MADDEN,                       )
                                           )
15                       Respondent.       )
                                           )
16
17         Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the Petition is dismissed without prejudice to pursuing
20   claims in state court.
21
22   DATED: August 22, 2019
23
24
                                                     JOHN A. KRONSTADT
25                                                  United States District Judge
26
27
28
